FILED
                             NOT FOR PUBLICATION                            OCT 05 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PATSY N. SAKUMA,                                 No. 09-17448

               Plaintiff - Appellant,            D.C. No. 1:08-cv-00502-HG-KSC

  v.
                                                 MEMORANDUM *
ASSOCIATION OF APARTMENT
OWNERS OF THE TROPICS AT
WAIKELE, by it’s Board of Directors and
JAMES S. KOMETANI, Commissioner,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Hawaii
                     Helen Gillmor, District Judge, Presiding

                           Submitted September 22, 2010 **

Before:        WALLACE, HAWKINS, and THOMAS, Circuit Judges.

       The district court properly dismissed Patsy N. Sakuma’s (“Sakuma”) action

as moot because her condominium had been sold and there was no longer a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
controversy as to which effective relief could be granted. See Vill. of Gambell v.

Babbitt, 999 F.2d 403, 406 (9th Cir. 1993).

      Sakuma’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                   09-17448